Citation Nr: 1731270	
Decision Date: 08/03/17    Archive Date: 08/11/17

DOCKET NO.  11-04 533	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1. Entitlement to a compensable rating for bilateral foot callosities prior to January 12, 2017.

2.  Entitlement to a rating in excess of 10 percent for left plantar callouses beginning January 12, 2017.

3.  Entitlement to a rating in excess of 10 percent for right plantar callouses beginning January 12, 2017.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Rachel Mamis, Associate Counsel
INTRODUCTION

The Veteran had active service in the United States Marine Corps (USMC) from May 1977 to June 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a November 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California. 

In a March 2017 rating decision, the Veteran was granted entitlement to separate 10 percent ratings for plantar callouses on each foot effective January 12, 2017.  The ratings assigned in that decision do not constitute a complete grant of the benefit sought on appeal.  Additionally, the Board has broadened its consideration appropriately.  

This matter was previously before the Board, most recently in September 2016, at which time the Board remanded the issues currently on appeal for additional development.  The case has now been returned to the Board for further appellate action. 

The issues of entitlement to service connection for metatarsalgia, hammer toes, hallux valgus, plantar fasciitis, degenerative arthritis of the feet, left foot fibroma, and bilateral heel spurs have been raised by the record, specifically in the February 2017 medical opinion obtained at the direction of the September 2016 Board remand.  However, those issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ) and so, the Board does not have jurisdiction to decide those claims.  Therefore, they are referred to the AOJ for the appropriate action.  


REMAND

The Board finds that additional development is required before the issues on appeal are decided.

As noted above, this matter was previously before the Board in September 2016.  In the May 2014 remand, the Board directed that the Veteran be afforded a VA examination to determine the current level of severity of his service-connected bilateral foot callosities, to include whether the Veteran had any other foot disability that was related to his service-connected callosities.  A review of the record shows that the Veteran was afforded the directed examination in July 2014.  However, the examiner did not adequately comply with the directives of the May 2014 remand and did not provide sufficient opinions.  As a result, the claim was again remanded in September 2016 to obtain the information sought by the May 2014 remand.  A review of the record shows that new examinations and a medical opinion were obtained in October 2016, January 2017, and February 2017.  Those new medical examination and opinion reports triggered the necessity for adjudication of additional service connection claims which must be completed before the issues currently on appeal are adjudicated.  

Accordingly, the case is REMANDED for the following action:

1. Identify and obtain any outstanding, pertinent VA and private treatment records and associate them with the claims file.

2. In a RATING DECISION, develop and adjudicate claims of entitlement to service connection for all the foot disabilities identified by the February 2017 VA examiner as being related to active service; to specifically include  metatarsalgia, hammer toes, hallux valgus, plantar fasciitis, degenerative arthritis of the feet, heel spurs, and a fibroma of the left foot.  

3.  Then, readjudicate the Veteran's claim for an increased rating for callosities of both feet, in light of any additional service-connected foot disabilities.  If a decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2016).



_________________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2016), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



